TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00807-CV



                                Paul Robert Saunders, Appellant

                                                  v.

                               Christi Antilley Saunders, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-FM-14-004475, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed a notice of appeal on December 23, 2014. However, the record reflects

that the district court subsequently granted a motion for new trial. “Granting a new trial restores

the case to its position before the former trial . . . .” See Tex. R. App. P. 21.9(b). Because there is

no longer a final judgment from which an appeal may be pursued, this Court lacks jurisdiction

over this appeal. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lemann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(f).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 8, 2015